Citation Nr: 1517304	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-18 509	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs 
Pension Management Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to nonservice-connected burial benefits.


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1960 to April 1964.  The Appellant is the Veteran's wife.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania and a May 2012 rating decision of the VA Pension Management Center in Philadelphia, Pennsylvania.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

I.  Cause of Death

The Appellant seeks service connection for the cause of the Veteran's death.  The Veteran died in June 2010, and the Certificate of Death reflects that the immediate cause of death was ischemic cardiomyopathy due to coronary artery disease.

The Appellant contends that the Veteran's death was due to (i) chemical exposure during service and (ii) a psychiatric disorder incurred in service.  See, e.g., Substantive Appeal (May 2013).  In essence, the Appellant contends that in-service chemical exposure and schizophrenia, which was incurred or aggravated in service, caused or aggravated the coronary artery disease that ultimately caused the Veteran's death.

The Veteran was not service-connected for coronary artery disease or schizophrenia at the time of his death.  Therefore, the Board must consider whether service connection for these disabilities is warranted.  The Board will review de novo the claim for dependency and indemnity compensation even though it denied service connection for schizophrenia in July 1997 and April 2000.  See 38 C.F.R. § 20.1106 (2014).

A.  Missing Records - VA medical treatment

The Veteran's siblings and the Appellant have submitted multiple statements that he has suffered from chronic psychiatric problems in and since service.  They report that the Veteran attempted suicide in service and that the Marine Corp mischaracterized the event as an accident.  The Appellant reported that the Veteran was in and out of VA mental health facilities since service.  The record contains VA treatment records from April 1972 to May 1972; from October 1995 to January 1996; and from April 1996 to April 2007, all of which show mental health treatment.  As the Veteran's family's statements are consistent with the VA treatment records of record, it is likely that there are outstanding records of VA treatment prior to April 1972, from May 1972 to October 1995, from January 1996 to April 1996, and from April 2007 to present.  Further development is needed to obtain any outstanding VA treatment records.  VA will make as many requests as are necessary to obtain these potentially relevant records.  38 C.F.R. § 3.159 (c)(2) (2014).

B.  Missing Records - Dr. Director

In September 1997, Dr. Director reported that he had treated the Veteran for schizophrenia since January 1986.  Dr. Director opined that through the course of the Veteran's therapy sessions, it became evident that his illness first began manifesting itself during his military service.  Dr. Director pointed to examples of erratic behaviors, two lengthy absences without leave, consistently carrying a loaded weapon, and periodically threatening the lives of other soldiers.  While Dr. Director submitted letters in February 1985 and October 1987, and treatment records from January 2009 to April 2010, treatment records from January 1986 to January 2009 are not in the record.  VA must make reasonable efforts to obtain these relevant records.  38 C.F.R. § 3.159(c)(1).

C.  VA medical opinion

The lay and medical evidence of record suggests that the Veteran's schizophrenia may have been related to his active military service, namely service treatment records showing that the Veteran cut his wrist under suspicious circumstances, statements from his family that he cut his wrists in attempt to take his life and that he had chronic psychiatric problems since service, medical records showing psychiatric treatment several years after service, and Dr. Director's opinion that the Veteran's schizophrenia was incurred in service.

The Board finds that there is a reasonable possibility that a VA medical opinion would aid in substantiating the Appellant's claim that the schizophrenia may be related to service and may have caused or contributed to the coronary artery disease that ultimately caused the Veteran's death.  See 38 U.S.C.A. § 5103A(a) (West 2014); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  Accordingly, a VA medical opinion is needed.

II.  Burial Benefits

The Appellant's claim for burial benefits is also remanded, as it is inextricably intertwined with her claim for service connection for the cause of the Veteran's death.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Appellant and request authorization and consent to release information to VA, for Dr. Director's treatment records from January 1985 to January 2009, as well as any other private healthcare provider who has treated the Veteran's psychiatric disorder or coronary artery disease.

Upon receipt of such, take appropriate action to contact the identified providers and request complete records related to the psychiatric disorder or coronary artery disease.

2.  Obtain all of the Veteran's VA treatment records not already associated with the claims file, to specifically include VA treatment records and inpatient hospitalization records dated prior to April 1972, from May 1972 to October 1995, from January 1996 to April 1996, and from April 2007 to present.

3.  All attempts to fulfill the preliminary development specified in paragraphs 1-2 above must be documented in the claims file.  As many requests as are necessary must be made to attempt to obtain these records.  Such efforts must end only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile, such as if the records custodian advises that the requested records do not exist or the custodian does not have them.

If, after making all reasonably attempts (as specified) to obtain these records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should send notice to the Appellant, as directed by 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence. 

The Appellant must be also notified that she is always allowed to provide such records herself, notwithstanding VA's inability to obtain the records.

4.  Arrange for the pertinent information to be forwarded to a psychiatrist or other qualified mental health professional for a VA opinion.

The examiner is asked to review all relevant information, including any newly obtained records.  Then, the examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., at least equally probable) that schizophrenia, or any other psychiatric condition, was related to the Veteran's service.

If the examiner finds that it is at least as likely as not that schizophrenia is related to service, then the examiner is to provide an opinion as to whether it is at least as likely as not (i.e., at least equally probable) that schizophrenia was the (i) was the immediate or underlying cause of death or was etiologically related to the death or (ii) contributed substantially or materially to the cause of death, combined to cause death, or aided or lent assistance to producing death.  The examiner is to specifically address whether schizophrenia contributed to the Veteran's coronary artery disease.

The examiner is asked to identify and explain the information relied on and the reasoning underlying all conclusions.  A report of examination should be prepared for associated with the claims file.

4.  After completing all actions set forth in paragraphs 1-3, plus any further action needed as a consequence of the development completed in paragraphs 1-3 above, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If either of the benefit sought on appeal remains denied, the RO should furnish to the Appellant and her representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Appellant should be afforded the appropriate time period to respond.


Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

